McMurray, Presiding Judge.
The plaintiff, as trustee of the bankrupt estate of the insured, appealed from the grant of defendant insurance company’s motion for summary judgment. This court reversed, holding that the evidence in the case sub judice presented genuine issues of material fact, hence the defendant was not entitled to judgment as a matter of law. Gingold v. Government Employees Ins. Co., 159 Ga. App. 410 (283 SE2d 614).
The Supreme Court granted certiorari and reversed the judgment of this court, holding that plaintiffs action was properly disposed of on summary judgment. Government Employees Ins. Co. v. Gingold, 249 Ga. 156 (288 SE2d 557). Therefore, the judgment of reversal entered by this court and the corresponding opinion are vacated and set aside, and the judgment of the trial court is affirmed.

Judgment affirmed.


Quillian, C. J, and Pope, J, concur.